-)1 3C5-02.O3.CW

Ex Parte                                                                      Court of Criminal Appeals
Ray Anthony Ward c0yRT0F CRIMINALA*3^                          §                   Austin Texas 78711
                                                               §
                                                               §                                     DENIED
                                 Abe\ Acosta,       motion for redress                                  LAMS
        Now        comes     Petitioner/     Ray    Anthony    Ward,         not   Anthony   Ray   Ward,   Petitioner

respectfully requests the Court to address him by his original birth name.

        On     September 16, 2015/ this Court issued a Written Order to                      the    trial court/ the
194th        District        Court    of   Dallas     County   to complete an evidentiary investigation and
enter findings of fact and conclusions of law.                        On October 21/ 2015/ Petitioner received
three        (3)     "White     Cards" dismissing Petitioner's Writ of Habeas Corpus without written
order, in Cause Nos. WR-77,305-02; WR-77,305-03; and WR-77,305-04.                            Petitioner    notified
Bruce        Anton,     Writ     Master    Judge by immediately sending all three (3) "White Cards" to
his     office.         On October 26, 2015, Petitioner received a response from Bruce Anton that
did     not        address     the    Petitioner's     request for an explaination of the reasons for the
the Court's dismissal without written order                        without    holding an evidentiary hearing nor
requesting Affidavits.                Petitioner      respectfully      requests      this   Court to send him the
trial     court's          Findings    of Face and Conclusions of Law upon which denial of relief was
based on.


        Petitioner           hereby   submits      this motion in good faith, and prays that Petitioner's
request for redress is granted.


                                                               Respectfully submitted,



                                                                     %/ /?< ^L/>,(
                                                               Ray Anthony Ward

                                                    UNSWORN DECLARATION


        I, Ray Anthony Ward, being presently incarcerated at the Coffield Unit, in Anderson
County,       Texas,       declare     under    the    penalty      of perjury that the foregoing is true and
correct.



      Signed and Executed on this 11th day of November, 2015.




                                                               Ray $fithony Ward,v-TDCJ ID #633106
                                                               Coffield Unit
                                                               2661 FM 2054
                                                               Tennessee Colony, Texas 75884